Citation Nr: 1631763	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for post traumatic stress disorder (PTSD). 
 
2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from January 1985 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2010. 

The issue of entitlement to TDIU has been raised by statements of the Veteran.  The Board considers the TDIU claim as part of her pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At VA examination conducted in February 2010, the Veteran reported that she was receiving Social Security Administration (SSA) benefits.  Records associated with her SSA claim should be obtained.

In her notice of disagreement (NOD) received in April 2011, the Veteran reported receiving psychological counseling from November 2010 to May 2011 at the VA Medical Center (VAMC) in Tucson, Arizona.  These records have not been obtained.   

The Veteran also reported in the VA Form 9 received in March 2012 that she received psychiatric counseling at the VA outpatient clinic in Fort Myers Florida in February 2012.  These records have not been obtained.   

Since the issuance of the statement of the case (SOC) in October 2011, additional medical evidence has been added to the Veteran's VBMS e-file to include VA outpatient records, lay statement, and a VA examination report dated in August 2015.  However, the RO has not issued a supplemental statement of the case (SSOC) outlining this additional evidence that has been reviewed by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing TDIU claims.

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine her eligibility for disability benefits.  If no SSA records are available, it should be so noted in the e-file.

3.  Ask the Veteran to update the list of the doctors and health care facilities that have treated her for her psychiatric disabilities.  This list should include, but is not limited to her primary private physician.  Obtain any additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.

4.  Make arrangements to obtain the Veteran's VA treatment records, to include those dated from November 2010 to May 2011 at the VAMC in Tucson, Arizona; those dated in February 2012 from the Fort Myers Florida VA outpatient clinic; and all outstanding VA outpatient treatment records dated from 2012 forward.

5.  After the above records have been obtained, schedule the Veteran for a VA examination to determine the severity of her psychiatric disorder.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

6.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the VBMS e-folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of her service-connected disability and opine as to the impact on her ability to secure and follow a substantially gainful occupation.  

A complete rationale for all opinions should be provided.

7.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




